IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-15-00118-CV

BARRY EMMETT,
                                                               Appellant
v.

UTMB,
                                                               Appellee



                             From the 12th District Court
                                Walker County, Texas
                               Trial Court No. 1426900


                                        ORDER


       Barry Emmett filed a notice of appeal in this Court on April 6, 2015. Emmett filed

an affidavit of indigence in this Court on May 18, 2015. This Court issued a letter to the

district clerk and the court reporter stating that Emmett had filed an affidavit of indigence

and noting that any contest shall be filed in this Court within 14 days of the date of this

letter. The court reporter filed a contest to the affidavit of indigence.

       Texas Rules of Appellate Procedure 20.1 (h) provides that, upon the filing of an

affidavit of indigence in the appellate court, the appellate court may “refer the matter to
the trial court with instructions to hear evidence and grant the appropriate relief.”

TEX.R.APP.P. 20.1 (h) (4).

       Accordingly, we abate this appeal and refer the matter to the trial court with

instructions to hear evidence and grant the appropriate relief. Id. The trial court is

ordered to conduct a hearing, or sign an order extending the time to conduct a hearing,

with prior notice to the parties and the reporter, on the contests within 10 days after the

date this referral is received by the trial court. TEX.R.APP.P. 20.1 (i). The time for

extending a hearing on the contest must not be more than 20 days from the date the

extension order is signed. TEX.R.APP.P. 20.1 (i) (3). Unless, within the time period set for

the hearing, the trial court signs an order sustaining the contest, the affidavit’s allegations

will be deemed true and Emmett will be allowed to proceed without advance payment

of costs. TEX.R.APP.P. 20.1 (i) (4).

       Supplemental clerk’s and reporter’s records containing the trial court’s written or

oral findings and rulings, if any, must be filed with this Court with 14 days after the

court’s hearing is held.


                                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated, referred to trial court
Order issued and filed July 30, 2015




Barry Emmett v. UTMB                                                                     Page 2